Citation Nr: 1641804	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling prior to May 9, 2011 and 30 percent disabling from May 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before the undersigned at a videoconference hearing in May 2011.  A transcript of the hearing is of record.

In February 2014, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for further development.  As this decision will explain, the AOJ complied with the Board's remand instructions.  


FINDING OF FACT

Throughout the relevant appeal period, the evidence is approximately evenly balanced as to whether PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, the criteria for a disability rating of 50 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  

This appeal arises from the Veteran's disagreement with the initial rating assigned after the RO granted service connection for PTSD in April 2010.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  The RO issued a statement of the case and a supplemental statement of the case explaining its rulings on the assigned initial rating in February 2011 and August 2014 respectively.

VA has similarly fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Service treatment records, post-service medical records, and lay statements have been associated with the claims file.  

The AOJ arranged for an examination to assess the nature and severity of the Veteran's PTSD in April 2010.  In his hearing testimony, the Veteran claimed that his symptoms had worsened in severity since that examination.  For this reason, the Board remanded the case for a new examination.  In May 2014, the AOJ complied with the relevant remand instructions by arranging the requested examination and obtaining a report from the examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed both examination reports and finds that, together with the other evidence, they are adequate for rating purposes.  

The Veteran also testified at a hearing before the undersigned Acting Veterans Law Judge in May 2015.  The Acting Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

Having taken these steps, VA complied with its duties to notify and assist the Veteran in this case.


Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim  concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As this decision will explain, the evidence in this case supports the assignment of a uniform 50 percent rating.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulatory criteria authorize a 10 percent rating for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria authorize a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.
 
A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were recently amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed his pending claim for service connection before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider any global assessment of functioning scores in the Veteran's treatment records and examination reports.

During his military service, the Veteran was deployed to Vietnam.  His certificate of discharge (Form DD-214) shows that he received the Combat Infantryman Badge.  VA received the Veteran's initial claim for service-connected disability benefits for a psychiatric disorder in February 2010.  Based on his verified combat service, his written statements, and the April 2010 VA examination report, the AOJ granted service connection for PTSD and assigned an initial disability rating of 10 percent.  

After the Veteran noted his appeal, the AOJ issued a new rating decision in August 2014.  This decision increased the rating for PTSD from 10 percent to 30 percent effective May 9, 2011 - the date of the Veteran's videoconference hearing.  Although the August 2014 decision increased the rating for PTSD, the issue remains on appeal because the Veteran has not been awarded the maximum available benefit and has not expressed satisfaction with the currently assigned staged rating (10 percent from February 4, 2010 to May 8, 2011 and 30 percent since May 9, 2011).  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The April 2010 VA examiner prepared a report after an interview with the Veteran and a review of the claims file.  The report includes a diagnosis of PTSD and suggests that the Veteran's symptoms are related to an incident in Vietnam in which he was in a helicopter that was damaged in combat.  The report indicates that some of the other passengers in the helicopter were killed.

At the time of the first VA examination, the Veteran had been steadily employed with the same company for 22 years and was working approximately 55 hours per week.  He told the examiner that, until about one year ago, he always worked two jobs.  The Veteran told the examiner he had good relationships with his brother and sister.  He explained that he had been married to his wife for 28 years until she died approximately 6 years prior to the examination.  According to the Veteran, he and his wife had a great relationship.  He described his relationships with one of his adult sons as "getting better" and his relationship with his other son as "okay." 

During the examination, the Veteran was cooperative and had good personal hygiene.  His mood was good; his attention and concentration were adequate and his thought processes were unremarkable.  The Veteran denied hallucinations, delusions, depressive symptoms and panic attacks.  He further denied suicidal and homicidal ideation.   

The Veteran's symptoms included distressing dreams once or twice each week with difficulty returning to sleep.   He displayed "re-experiencing symptoms such as having physical reactions when reminded of the event that will last 10-20 seconds after exposure."   The examiner assigned a GAF score of 65.

The examiner indicated that the Veteran avoided talking about the stressful event.  In the examiner's opinion, the Veteran's avoidance of the subject seemed to cause only minimal disruption in his activities.  The examination report identified hyperarousal symptoms and increased irritability, which caused moderate distress.  According to the examiner, however, his symptoms did not affect the Veteran's work and has only a moderate effect on his mood, thinking, and judgment.  

During the May 2011 Board hearing, the Veteran suggested that the April 2010 VA examination report understated the severity of his symptoms.  Although the examiner had been correct in writing that the Veteran worked long hours and that his PTSD symptoms did not interfere with his work, he explained that his compulsion to work long hours was actually a reflection of the severity of his PTSD.  At the time of the hearing, the Veteran said he worked "at least 65 hours a week" as a machinist.  He testified that, when he did not work that much, he developed nightmares and flashbacks.  According to the Veteran, "As long as I'm tired and beat from working, I do okay."  For this reason, the Veteran said that he did not take vacations or personal time off from work.  He testified to having "no social life" and few friends, though he did report that he stayed in touch with his brother and sister.  

The Veteran described having nightmares "three or four times a week now because I'm only working 50 hours."  He said he could not work longer than this "because I'm getting kind of old . . ."  He expected his symptoms to be worse "if I try to retire."  He said he had "only a few flashbacks, more nightmares at night . . ."  

When asked about the effects of his disability on his family life, the Veteran explained that he left the discipline of his children to his wife because on a few occasions he noticed he "would maybe give them a spanking too hard. . ."  He reported having difficulty concentrating.  According to the Veteran he slept only four hours each night, going to bed at one o'clock in the morning and waking up to go to work at five o'clock.  Because of his nightmares, "I don't really want to sleep because, if I sleep I get restless.  When I get restless, then I have nightmares.  So that's why I just worked all the time."  Consistent with the examination report, the Veteran denied auditory or visual hallucinations.  The Veteran said he was bothered by fireworks because the noise makes him think about the war.  He reported having occasional episodes of depression and anxiety.  He said that he avoids crowds and usually tries to make sure that all doors to his house are locked.  

The Veteran made some comments about the April 2010 VA examination.  He remembered being asked questions about his symptoms during the 30 days before the interview.  But at the time of the interview, the Veteran had just finished working seven days each week for several weeks, "so when she asked me for 30 days, I said I was okay because I was just beat.  As long as I can stay beat, I can do okay.  But, you know, that can't go on forever . . . ."  

At the hearing, the Veteran testified that he lives with his two adult sons.  According to the Veteran, he can talk to his children "a little bit" but he does not think they really understand him.  He said his relationship with his children "is pretty good."

The most recent VA mental health examination took place in April 2014.  After interviewing the Veteran and reviewing the claims file, a VA psychologist prepared a report.  Like the April 2010 VA examiner, the psychologist diagnosed PTSD.  In her opinion, the Veteran's symptoms met the regulatory criteria for a 30 percent rating, i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner's application of the legal rating criteria  
to the facts of this case is not binding on the Board.

The report indicated that the Veteran still lived with his two adult sons "and he reported that they are supportive."  He reported regular contact with his brother and sister, but had little social contact outside of his immediate family.  His wife died in 2003.  According to the Veteran, he regretted limiting his wife's social experiences because he was uncomfortable with crowds and avoided social interactions.  The Veteran told the examiner that he spends most of his unstructured time watching television or completing household projects. 

The Veteran retired from full time work in December 2013 after accepting a financial incentive to retire along with the opportunity to continue working part-time for the same company as a contractor.  The examiner indicated that the Veteran "endorsed continued excellent occupational function.  He stated that his tendency to constantly stay busy has been a coping strategy for his condition.  The Veteran denies any occupational impairment."

The medical history section of the report indicated participation in group therapy in 2011, but this treatment was unsuccessful and, according to the Veteran, "instead exacerbated his symptoms.  He has not been in any psychiatric treatment since that time."  But he did report that "his symptoms of nightmares and sleep disturbance have increased since retirement."  

According to the examiner, the Veteran's symptoms included recurring distressing dreams about traumatic events in service, feelings of detachment or estrangement from others, hypervigilance, anxiety, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's thought processes were clear and goal directed.  His mood was euthymic.  His description of his symptoms appeared consistent and credible and he appeared tearful at times.  He denied suicidal and homicidal ideation.  

The VA examiner wrote that the "Veteran's coping strategy has been to work and stay constantly busy in attempts to avoid thoughts associated with the trauma.  It is evidence that Veteran is having increased difficulty avoiding thoughts and therefore an exacerbation in symptoms has occurred."     

In addition to the VA examination report, the Board has considered post-service medical treatment records.  Most of these records concern treatment for a separate service-connected disability - type II diabetes mellitus.  At the hearing, the Veteran voluntarily withdrew his appeal of the rating assigned for diabetes mellitus and the Board dismissed that issue from the case in February 2014.  

According to an October 2010 VA mental health treatment note, the Veteran's primary care physician suggested the evaluation of depressive symptoms.  The note indicates a GAF score of 60 and refers to "guarded habitual thinking [which is] a symptoms [sic] of his PTSD . . ."  The note indicates that the Veteran had trouble concentrating.  But he denied thoughts of hurting himself and denied having a suicidal plan.   A December 2010 mental health note essentially corroborates the Veteran's hearing testimony and his statements to the April 2014 VA examiner:  "The Veteran shared that he worked 2 jobs all his life so that he would be too tired to react to his anger.  Now that he is no longer able to keep that pace, he is having a difficult time coping with his angry and anxious feelings and does not sleep well.  He describes having to isolate himself from some activities with his children due to his inability to be around a lot of people and fireworks and still prefers to be alone.  He says he has no friends."  

VA mental health notes from January to April 2011 show that the Veteran completed a series of group therapy sessions.  In January 2011, he reported severe nightmares "when he is not exhausted from work . . ."  According to a February 2012 primary care note, the Veteran said he did not do very well in group therapy.  In April 2013, he reported that he was not interested in returning to group therapy because he had started experiencing nightmares about the problems of other participants in group therapy.  He continued to work "because he has PTSD.  If he goes down to 40 hours a week, [the Veteran's] nightmares come back."  

According to a VA primary care note dated March 2014, the Veteran's PTSD was "worse now that [the Veteran] is not working as hard."  

The Board has considered the Veteran's written statements as well as the medical evidence.  Essentially these statements provided the same information in the Board's summary of the Veteran's hearing testimony.  

Having considered the entire record, the Board finds that the evidence is at least evenly balanced on the issue of whether the Veteran's PTSD symptoms meet the criteria for a 50 percent rating - i.e. occupational and social impairment with reduced reliability and productivity - for the entire relevant appeal period.  

The evidence does not support the currently assigned staged rating - 10 percent prior to the May 9, 2011 hearing and 30 percent afterwards.  Staged ratings are appropriate when it is clear that, during distinct periods of time, the relevant disability produced symptoms of differing severity.  But the evidence in this case does not suggest that the Veteran's PTSD caused only "mild or transient" symptoms prior to the hearing or that the onset of "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks" began only on the date of the hearing.  Indeed, it is clear that the symptoms he described in his testimony were symptoms that the Veteran experienced before May 9, 2011. 

In the opinion of the April 2014 VA examiner, there was an exacerbation in PTSD symptoms after the Veteran stopped working full-time and his current symptoms most closely approximated the criteria for a 30 percent rating.  But the examiner's report also indicated that, due to his PTSD, the Veteran had difficulty establishing and maintaining effective work and social relationships, which is one of the regulatory criteria for a higher 50 percent rating.  See 38 C.F.R. § 4.130.

The evidence further suggests that the Veteran had difficulty establishing and maintaining effective work and social relationships before the April 2014 VA examination and before he stopped working full-time.  At his hearing in May 2011, the Veteran testified to having "no social life" and few friends.   According to the December 2010 VA mental health note, the Veteran tended to "isolate himself" from some activities with his children and said that he had "no friends."

Other aspects of the Veteran's PTSD potentially favor the assignment of disability rating lower than 50 percent.  These include the high GAF scores assigned by the April 2010 VA examiner and in the October 2010 VA mental health note, the ability to maintain steady employment and the Veteran's relatively good relationships with his adult children.  The Veteran also clearly enjoyed a good relationship with his late wife, but because she died years before the beginning of the relevant appeal period, the circumstances of that relationship have a more remote connection to the severity of his PTSD since February 4, 2010.  

One of his most frequent symptoms, chronic sleep impairment, is specifically listed in the criteria for a 30 percent rating.  But the term "chronic sleep impairment" potentially understates the disabling effects of this Veteran's PTSD.  The Veteran is not just regularly deprived of rest due to nightmares about military service.  Instead, his nightmares affect him to such an extent that he prefers to work until he is nearly exhausted, leaving little time for other parts of life.  Consequences of a psychiatric disability may be significant to the resolution of an increased rating claim even if they are not specifically mentioned in the rating criteria.  See Mauerhan, 16 Vet. App. at 444.

Due to the particular characteristics and consequences of the Veteran's PTSD-related nightmares and sleep deprivation, together with the presence of at least one of the regulatory criteria for a higher 50 percent rating (difficulty in establishing and maintaining effective work and social relationships), the evidence is at least evenly balanced as to whether the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

The evidence does not, however, support the Veteran's eligibility for a rating higher than 50 percent.  The Veteran consistently denied suicidal ideation, which is one of the criteria for a 70 percent rating.  He testified at the hearing that he usually tries to make sure that all doors to his house are locked.  But the word "usually" - which the Veteran used when asked about this behavior during the hearing - does not suggest that the time and effort the Veteran devotes to checking the locks amounts to an "obsessional ritual" as that term is used in the 70 percent rating criteria.  Nor is there any evidence that checking the locks has interfered with routine activities.  It is significant that none of the mental health treatment notes and neither VA examination report mention this behavior.  

Similarly, there is no evidence that the Veteran's PTSD has ever caused impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; a neglect of personal appearance or hygiene; or difficulty adapting to stressful circumstances (including work or a worklike setting).  The mental health treatment records describe the Veteran as cooperative.  He maintains adequate personal hygiene.  His speech has been coherent and his thoughts have been logical.  The Veteran's PTSD has also not caused an "inability to establish and maintain effective relationships."   38 C.F.R. § 4.130.  The April 2014 VA examination demonstrated only that it was difficult for the Veteran to maintain such relationships, not that he was unable to do so.  The evidence that the Veteran continued to have close relationships with family members supports this conclusion.  In sum, the severity, frequency, and duration of the Veteran's symptoms have not been productive of occupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent rating is not warranted.  

A 100 percent rating for a mental disorder requires "total occupational and social impairment . . ." 38 C.F.R. § 4.130.  Although the Veteran has a tendency to overwork to avoid nightmares associated with PTSD, the Veteran's psychiatric disability clearly did not prevent him from maintaining full-time employment as a machinist for decades and he remains employed part-time.  Nor has the Veteran's PTSD symptoms produced total social impairment.  Although his social life is limited, he had a good relationship with his late wife and he maintains good relationships with his adult sons and with his siblings.  In other words, the Veteran's symptoms clearly do not result in total social impairment.  Similarly, there is no evidence that the Veteran has experienced persistent delusions or hallucinations; gross impairment in thought process or communication; grossly inappropriate behavior; disorientation to time or place or memory loss for the names of close relatives, his own occupation or his own name.  For these reasons, the evidence does not support the assignment of a 100 percent rating for PTSD.
 

Extraschedular Considerations

Finally, the Board also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
 
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran's reported symptoms of chronic sleep impairment, depression, hypervigilance, anxiety and difficulty in establishing and maintaining work and social relationships are all specifically contemplated by the applicable rating schedule.  For these reasons, the Veteran's schedular rating is adequate to compensate him for his service-connected PTSD.
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran has three service connected disabilities: (1) type II diabetes mellitus with mild microalbuminuria (rated as 20 percent disabling); (2) tinnitus (10 percent); and (3) right ear hearing loss (currently rated as noncompensable).  None of the treatment notes or examination reports suggest that, when combined with the effects any of these conditions, the Veteran's PTSD creates an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted lay statements or provided hearing testimony indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary. 


ORDER

As of February 4, 2010, an initial 50 percent evaluation, but no higher, is granted for PTSD, subject to the provision governing the payment of monetary benefits.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


